DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, 19 and 20 in the reply filed on May 5, 2022 is acknowledged.
Applicant's election with traverse of Species 2, claims 1 and 7-12 in the reply filed on May 5, 2022 is acknowledged.  The traversal is on the ground(s) that claims 2-4, 13-16 are generic and Species 4 is no burden to examine Species 4 with Species 2.  
This is found persuasive for claims 2-4 and they are added to Species 2 and examined below. 
This is not found persuasive for claims 13-16 because claim 16 depends from claim 13-15, thus claim 13-16 are not generic.
This is not found persuasive for claims 19 and 20 because they are distinct as noted in the restriction requirement and a search of Species 2 did not turnup any art that read on claims 19-20. Thus a second search and separate prosecution is required for claims 19 and 20. As a result there is a significant burden to examine Species 4 with Species 2. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nguyen et al, US 2017/0204516 A1. 
Nguyen et al teaches:
Regarding claim 1, 
Regarding claim 3, the rare earth fluoride comprises lanthanum fluoride. Paragraph 0027 and 0029.
Regarding claim 12, the substrate support cover further comprises a plate having a same diameter as the substrate support. (Figure 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al, US Patent 5,589,003, in view of Nguyen et al, US 2017/0204516 A1.
Regarding claim 1, Zhao et al teaches a processing chamber, comprising: a chamber body 6; a substrate support 8 disposed in the chamber body 6, the substrate support comprising a surface 16 and a side surface 18 connected to the surface; and a substrate support cover 10 removably disposed on the substrate support 8 and configured to be picked up from the substrate support (Figure 1) being exposed to a processing region in the processing chamber.
Zhao et al differs from the present invention in that Zhao et al does not teach that the substrate support cover comprising a fluoride material.
Nguyen et al teaches a substrate support cover comprising a fluoride material (magnesium fluoride (MgF.sub.2) or lanthanum fluoride (LaF.sub.3)) and being exposed to a processing region in the processing chamber.  (Figure 2 and Paragraph 0027 and 0029)
The motivation for adding the fluoride material layer to better protect the substrate support cover as taught by Nguyen et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the fluoride material layer of Nguyen et al to the substrate support cover of Zhao et al. 
Regarding claim 2, Nguyen et al teaches the fluoride material comprises magnesium fluoride or a rare earth fluoride (lanthanum fluoride).  (Paragraphs 0027 and 0029)
Regarding claim 3, Nguyen et al teaches that the rare earth fluoride is  lanthanum fluoride.  (Paragraphs 0027 and 0029)
Regarding claim 7, Zhao et al and Nguyen et al, teach that the substrate support cover further comprises a first surface in contact with the surface of the substrate support, a second surface opposite the first surface, a third surface extending from the first surface and facing the side surface of the substrate support, a fourth surface extending from the 2Application No. 16/806,656Docket No.:44016823US second surface and opposite the third surface, and a fifth surface connecting the third surface and the fourth surface.  
Regarding 8, Zhao et al and Nguyen et al teach that the substrate support cover further comprises a bulk layer including the first, second, third, fourth, and fifth surfaces, wherein the substrate support cover further comprises a coating layer disposed on at least one of the first, second, third, fourth, and fifth surfaces of the bulk layer, and the coating layer comprises the fluoride material.  
Regarding claim 9, Zhao et al and Nguyen et al teach that the bulk layer comprises aluminum nitride, or aluminum oxide, and the fluoride material comprises magnesium fluoride or a rare earth fluoride.  
Regarding claim 10, Nguyen et al teaches that the rare earth fluoride is lanthanum fluoride.  (Paragraphs 0027 and 0029)
Regarding claim 12, Zhao et al teaches that the substrate support cover 10 further comprises a plate 14 having a same diameter as the substrate support.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al and Nguyen et al as applied to claims 1-3, 7-10, and 12 above, and further in view of Yip et al, US 6,7688,581 B1.
Zhao et al and Nguyen et al differ from the present invention in that Nguyen et al does not teach that the lanthanum fluoride is doped with boron and/or carbon.
Yip et al teaches the use of doped lanthanum fluoride in a layer. 
The Examiner takes Official Notice that boron and/or carbon are commonly used as dopants to increase the conductivity of a ceramic insulating material.
The motivation for doping the lanthanum fluoride of Zhao et al and Nguyen et al with boron and/or carbon is to provide a material having desired chemical properties. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to dope the lanthanum fluoride of Zhao et al and Nguyen et al with the boron and/or carbon as taught by Yip et al and well known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/242,059 (‘059)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘059 teaches the structural elements of the claimed invention and claimed structure of ‘059 is capable of functioning in the claimed manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 17/242,059 (‘059) in view of Zhao et al, US Patent 5,589,003, Nguyen et al, US 2017/0204516 A1,  and Yip et al, US 6,7688,581 B1. ‘059 does not claim the structure of claims 4 and 7-12. The structure of claims 4 and 7-12 are taught by the combination of Zhao et al, Nguyen et al, and Yip et al as discussed above. The motivation for adding the structure of claims 4 and 7-12 is discussed above. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the structure of claims 4 and 7-12 to the claimed apparatus of ‘059 as taught by Zhao et al, Nguyen et al, and Yip et al. The Examiner further notes that the claimed structure of ‘059 is taught in the specification of ‘059 and the present invention.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, see arguments entitled Claim Rejections - 35 USC § 102, filed November 4, 2022, with respect to the 102 rejection of claims have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed November 4, 2022 have been fully considered but they are not persuasive.  
Regarding the argument the combination of Zhao et al and Nguyen et al would prevent the locking mechanism of Zhao et al from working and render the Zhao et al inoperable, the Examiner disagrees for the following reasons:
Coefficient of thermal expansion (CTE) is a very complex measurement. It is based on the material, the orientation of the material, and the temperature of the material, as such, in order to fully consider the cited CTEs and arguments the source of the CTEs must be provided. For purposes of discussion it is assumed (except as noted below) that the cited CTEs are correct. The Examiner notes that CTE in K is equal to CTE in C (see studybuff.com “1 length/length/degree Celsius = 1 length/length/kelvin [1/K]”)
Applicant cites the CTE of aluminum is 13.1x10-6 K. The Examiner has not been able to find this value. All of the CTE of aluminum found by the Examiner range from 19.4-27.4 x10-6 C or K. The Examiner has in no means done a thorough search on the CTE of aluminum and is willing to accept that the CTE of aluminum is 13.1x10-6 K if the Applicant can provide the source of the CTE including the content of the aluminum (pure or alloy) and the temperature of the material. If the cited CTE cannot be supported by a reference citing the material and temperature, then it will be assumed that the CTE of aluminum is in the range of 19.4-27.4 x10-6 C or K, all of which are higher than the cited CTE of magnesium fluoride (MgF2). Thus, if the source of the cited CTF for aluminum is not provided, then the magnesium fluoride would function very well in the locking mechanism of Zhao et al, and would not render the apparatus of Zhao et al inoperable.
The cited CTE of magnesium fluoride (MgF2) is 13.7 x 10-6 K. Ultiquest Technology cites the CTE parallel is 13.7 x 10-6 K but the CTE perpendicular is 8.9 x 10-6 K. Thus if the substrate support cover is made of magnesium fluoride (MgF2) formed along the perpendicular the CTE of the magnesium fluoride would be 8.9 x 10-6 K which is much less than the CTE of aluminum cited by the Applicant and the Examiner. Thus, magnesium fluoride would function very well in the locking mechanism of Zhao et al and would not render the apparatus of Zhao et al inoperable.
Nguyen et al also suggests the use of lanthanum fluoride (LaF3). Ultiquest Technology cites the CTE parallel of lanthanum fluoride is 11 x 10-6 K and the CTE perpendicular of lanthanum fluoride is 17 x 10-6 K. Thus if the substrate support cover is made of lanthanum fluoride formed along the parallel the CTE of the lanthanum fluoride would be 11 x 10-6 K which is much less than the CTE of aluminum cited by the Applicant and the Examiner. Thus, lanthanum fluoride would function very well in the locking mechanism of Zhao et al and would not render the apparatus of Zhao et al inoperable.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  
The Examiner notes that:
The CTE of Magnesium Fluoride is taught by: Magnesium Fluoride (MgF2); http://www.ultiquestcom.com/products/optics/magnesium-fluoride-mgf2.html; and List of Thermal Expansion Coefficients (CTE) for Natural and Engineered Materials; www.msesupplies.com/pages/list-of-thermal-expansion-coefficients-cte-for-natural-and-engineered-materials.
The CTE of Lanthanum Fluoride is taught by: Lanthanum Fluoride (LaF2); http://www.ultiquestcom.com/products/optics/lanthanum-fluoride-laf3.html; and List of Thermal Expansion Coefficients (CTE) for Natural and Engineered Materials; www.msesupplies.com/pages/list-of-thermal-expansion-coefficients-cte-for-natural-and-engineered-materials.
The CTE of aluminum is taught by: Aluminum, Al; www.matweb.com/search/DataSheet.aspx?MatGUID=0cd1edf33ac145ee93a0aa6fc666c0e0; LINEAR THERMAL EXPANSION COEFFICIENT OF ALUMINUM ALLOYS; https://amesweb.info/Materials/Thermal_Expansion_Coefficient_of_Aluminum.aspx;  and List of Thermal Expansion Coefficients (CTE) for Natural and Engineered Materials; www.msesupplies.com/pages/list-of-thermal-expansion-coefficients-cte-for-natural-and-engineered-materials.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716